The fact that the still was found set up and warm on the premises of Jim Dickey, 142 yards from the back of his garden, where was found buried five barrels, one of which contained cane beer and another cane skimmings, that there were at this place three empty holes the size of barrels, that two barrels were found at the cane mill, with dirt on them of the same character as that found in the empty holes, that the barrels were about 75 yards from the cane mill, that Jim Dickey, the owner of the place, was working at the cane mill when the officers arrived, that a path led from the cane mill to the barrels and from the barrels to the still, that there were fresh tracks in the path leading from the barrels to the still, that at the still was found a purse containing a scrap of paper, admittedly recently in the possession of Jim Dickey, together with some other circumstances of a minor nature tending to show a preparation towards distilling liquor, was sufficient upon which to base a verdict of guilt as to Jim Dickey.
As to John Dickey there is no evidence in this record connecting him either with manufacturing liquor or possessing a still. As to this defendant the court erred in refusing to give the general affirmative charge.
The judgment as to Jim Dickey is affirmed, and the judgment as to John Dickey is reversed, and the cause is remanded.
Reversed and remanded.